EXHIBIT 10.2

AGREEMENT FOR WHOLESALE FINANCING

 

This Agreement for Wholesale Financing ("Agreement") is made between GE
Commercial Distribution Finance Corporation ("CDF") and EMTEC, INC., a New
Jersey corporation, having its chief executive office located at 572 Whitehead
Road, Buildings 1 & 5, Trenton, NJ 08619 and Westwood Computer Corporation, a
New Jersey corporation, having its chief executive office located at 11 Diamond
Road, Springfield, NJ 07081 (individually, collectively and jointly and
severally "Dealer").

 

1.

Extension of Credit. Subject to the terms of this Agreement, CDF may extend
credit to Dealer from time to time to purchase inventory from CDF approved
vendors ("Vendors") and for other purposes. Each Dealer is part of an integrated
family of companies, and, accordingly each Dealer has requested that CDF extend
one common credit facility instead of separate credit facilities, and CDF has
agreed to extend such a common credit facility. Each Dealer has agreed to share
with each other such common credit facility with CDF for such inventory
acquisitions. Each Dealer acknowledges that CDF will be lending against, and
relying on a lien upon, the Collateral (as defined below) even though the
proceeds of any particular loan made hereunder may not be advanced directly to
such Dealer, and that such Dealer will nevertheless benefit by the making of all
such loans by CDF and the availability of a single credit facility of a size
greater than either could independently warrant. CDF's decision to advance funds
is discretionary, and will not be binding until the funds are actually advanced.
CDF may combine all of CDF's advances to Dealer or on Dealer's behalf, whether
under this Agreement or any other agreement, and whether provided by one or more
of CDF's branch offices, together with all finance charges, fees and expenses
related thereto, to make one debt owed by Dealer. CDF may, upon notice to Dealer
(which notice may be contemporaneously with CDF’s election referred to herein),
elect not to finance any inventory sold by particular Vendors who are in default
to CDF, or with respect to which CDF reasonably feels insecure. This Agreement
concerns the extension of credit, and not the provision of goods or services.

 

2.

Financing Terms. Certain financial terms of any advance which CDF makes under
this Agreement are not set forth herein because such terms depend, in part, upon
many variable factors, including the availability of Vendor discounts, payment
terms or other incentives, and CDF's floorplanning volume with Dealer and with
Vendors. Therefore, CDF and Dealer agree to set forth in this Agreement only the
general terms of Dealer's financing arrangement with CDF. Upon agreeing to
finance an item of inventory for Dealer, CDF will send Dealer a Transaction
Statement identifying such inventory and the applicable financial terms.
Dealer's failure to notify CDF in writing of any objection to a Transaction
Statement within thirty (30) days after a Transaction Statement is mailed to
Dealer shall constitute Dealer's: (a) acceptance of all terms thereof; (b)
agreement that CDF is financing such inventory at Dealer's request; and (c)
agreement that such Transaction Statement will be incorporated herein by
reference. If Dealer objects to the terms of any Transaction Statement, Dealer
will pay CDF for such inventory in accordance with the most recent terms for
similar inventory to which Dealer has not objected (or, if there are no prior
terms, at the lesser of 16% per annum or at the maximum lawful contract rate of
interest permitted under applicable law), but CDF may then elect to terminate
Dealer's financing program. Such termination will not accelerate the maturities
of advances previously made, unless Dealer is otherwise in default of this
Agreement.

 

3.

Security Interest. To secure payment of all of Dealer's current and future debts
to CDF, whether under this Agreement or any current or future guaranty or other
agreement, and to secure the joint and several liability of each Dealer to CDF
hereunder, Dealer grants CDF a security interest in all of Dealer's interest in
its inventory, equipment, fixtures, accounts, chattel paper, instruments,
deposit accounts, documents, general intangibles, and letter of credit rights
and other supporting obligations, and all judgments, claims, insurance policies,
and payments owed or made to Dealer thereon; all whether now owned or hereafter
acquired, and all attachments, accessories, accessions, returns, repossessions,
exchanges, substitutions and replacements thereto, and all proceeds thereof
(collectively "Collateral"). All of such terms for which meanings are provided
in the Uniform Commercial Code of the applicable state, as the same may be
amended, are used herein with such meanings.

 

4.

Affirmative Warranties and Representations. Dealer warrants and represents to
CDF that: (a) Dealer has good title to all Collateral owned by Dealer; (b) CDF's
security interest in the Collateral financed by CDF is not now and will not
become subordinate to the security interest or encumbrance of any person, other
than (i) liens for taxes, assessments, or similar charges either not yet due or
being contested in good faith and for which adequate reserves have been
established by Dealer, and (ii) liens of materialmen, mechanicsmen,
warehousemen, or carriers or like items arising in the ordinary course of
business and securing obligations which are not yet delinquent; (c) Dealer will
execute all documents CDF requests to perfect and maintain CDF's security

 

1

 

 


--------------------------------------------------------------------------------



 

interest in the Collateral, and will cause all third parties in possession of
Collateral to provide such acknowledgment or control of CDF's security interest
as CDF may reasonably require; (d) Dealer will deliver to CDF immediately upon
each request, and CDF may retain, each Certificate of Title or Statement of
Origin issued for Collateral financed by CDF; (e) Dealer will at all times be
duly organized, existing, in good standing, qualified and licensed to do
business in each jurisdiction in which the nature of its business or property so
requires, except where the failure to be qualified or licensed would not have a
material adverse effect on its business or financial condition (a “Material
Adverse Effect”); (f) Dealer has the right and is duly authorized to enter into
this Agreement; (g) Dealer's execution of this Agreement does not, and will not,
constitute a breach of any law or agreement to which Dealer is now or hereafter
becomes bound, except where such breach would not have a Material Adverse
Effect; (h) there are and will be no actions or proceedings pending or
threatened against Dealer which might result in any material adverse change in
Dealer's financial or business condition; (i) Dealer will maintain the
Collateral in good condition; (j) Dealer has duly filed and will duly file all
tax returns required by law, and will pay when due all taxes, levies,
assessments and governmental charges; (k) Dealer will keep and maintain all of
its books and records pertaining to the Collateral at its chief executive office
designated in this Agreement; (l) Dealer will keep all Collateral at its chief
executive office listed herein, and other locations within the United States of
America of which Dealer has notified CDF in writing or has listed on any current
or future Exhibit "A" attached hereto; (m) Dealer will give CDF thirty (30) days
prior written notice of any change in Dealer's identity, name, form of business
organization, ownership, chief executive office, Collateral locations or other
business locations; (n) Dealer will notify CDF of the commencement of material
legal proceedings against Dealer or any guarantor; (o) Dealer will comply with
all applicable laws, except where the failure to so comply would not have a
Material Adverse Effect; and (p) Dealer has provided CDF with a copy of Dealer's
Articles of Incorporation, Articles of Organization, Articles of Formation,
Partnership Agreement, or Certificate of Limited Partnership, as applicable, and
will provide any subsequent amendments thereto bearing indicia of filing from
the appropriate governmental authority, or such other documents verifying
Dealer's true and correct legal name.

 

5.

Negative Covenants. Dealer will not at any time without CDF's prior written
consent: (a) other than (i) in the ordinary course of its business, (ii)
transactions involving assets other than inventory no longer used or useful in
the business, (iii) sales, the proceeds of which are used to promptly acquire
similar assets in the replacement thereof, (iv) the licensing on a non-exclusive
basis of intellectual property rights in the ordinary course of business, or (v)
any disposition resulting from an insurance recovery event, sell, lease, or
otherwise dispose of or transfer any of its assets in excess of $100,000.00 in
any 12 month period; (b) rent, lease, demonstrate, consign, license, or use any
Collateral financed by CDF; (c) merge or consolidate with another entity other
than a Dealer; (d) except for sales of inventory, move any Collateral financed
by CDF out of the United States of America; or (e) store Collateral financed by
CDF with any third party unless such third party acknowledges CDF’s security
interest.

 

6.

Insurance. (a) Dealer will immediately notify CDF of any loss, theft or damage
to any Collateral. Dealer will keep the Collateral insured for its full
insurable value under an "all risk" property insurance policy with a company
acceptable to CDF, naming CDF as a lender loss-payee and containing standard
lender's loss payable and termination provisions. Dealer will provide CDF with
written evidence of such property insurance coverage and lender's loss-payee
endorsement.

 

(b) The following notice is given pursuant to Section 180/15 of the Collateral
Protection Act set forth in Chapter 815 Section 180/1 of the Illinois Compiled
Statutes; nothing contained in such notice shall be deemed to limit or modify
the terms of this Agreement: UNLESS DEALER PROVIDES EVIDENCE OF THE INSURANCE
COVERAGE REQUIRED BY DEALER’S AGREEMENT WITH CDF, CDF MAY PURCHASE INSURANCE AT
DEALER’S EXPENSE TO PROTECT CDF’S INTEREST IN DEALER’S COLLATERAL. THIS
INSURANCE MAY, BUT NEED NOT, PROTECT DEALER’S INTEREST. THE COVERAGE THAT CDF
PURCHASES MAY NOT PAY ANY CLAIM THAT DEALER MAKES OR ANY CLAIM THAT IS MADE
AGAINST DEALER IN CONNECTION WITH THE COLLATERAL. DEALER MAY LATER CANCEL ANY
INSURANCE PURCHASED BY CDF, BUT ONLY AFTER PROVIDING CDF EVIDENCE THAT DEALER
HAS OBTAINED INSURANCE AS REQUIRED UNDER THIS AGREEMENT. IF CDF PURCHASES
INSURANCE FOR THE COLLATERAL, DEALER WILL BE RESPONSIBLE FOR THE COSTS OF THAT
INSURANCE, INCLUDING THE INSURANCE PREMIUM, INTEREST AND ANY OTHER CHARGES CDF
MAY IMPOSE IN CONNECTION WITH THE PLACEMENT OF THE INSURANCE, UNTIL THE
EFFECTIVE DATE OF THE CANCELLATION OR EXPIRATION OF THE INSURANCE. THE COSTS OF
THE INSURANCE MAY BE ADDED TO DEALER’S TOTAL OUTSTANDING BALANCE OR OBLIGATION.
THE COSTS OF THE INSURANCE MAY BE MORE THAN THE COST OF INSURANCE DEALER MAY BE
ABLE TO OBTAIN ON ITS OWN.

 

2

 


--------------------------------------------------------------------------------



 

 

 

7.

Financial Statements. Dealer will deliver to CDF, in a form satisfactory to CDF:
(a) within ninety (90) days after the end of each of Dealer's fiscal years, a
reasonably detailed balance sheet and income statement as of the last day of
such fiscal year covering Dealer's operations for such fiscal year; (b) within
forty-five (45) days after the end of each of Dealer's fiscal quarters, a
reasonably detailed balance sheet and income statement as of the last day of
such quarter covering Dealer's operations for such quarter; and (c) within ten
(10) days after CDF's request, any other information relating to the Collateral
or the financial condition of Dealer or any guarantor. Dealer represents that
all financial statements and information which have been or may hereafter be
delivered by Dealer or any guarantor are and will be correct and prepared in
accordance with generally accepted accounting principles consistently applied,
and there has been no material adverse change in the financial or business
condition of Dealer or any guarantor since the submission to CDF of such
financial statements, and Dealer acknowledges CDF's reliance thereon.

 

8.

Reviews. Dealer grants CDF an irrevocable license to enter Dealer's business
locations during normal business hours without notice to Dealer to: (a) account
for and inspect all Collateral; and (b) examine and copy Dealer's books and
records related to the Collateral.

 

9.

Payment Terms. Dealer will immediately pay CDF the principal indebtedness owed
CDF on each item of Collateral (as shown on the Transaction Statement
identifying such Collateral) financed by CDF on the earliest occurrence of any
of the following events: (a) when such Collateral is lost, stolen or damaged;
(b) for Collateral financed under Pay-As-Sold ("PAS") terms, when such
Collateral is sold, transferred, rented, leased, otherwise disposed of, or its
payment term has matured; (c) for Collateral financed under Scheduled Payment
Program ("SPP") terms in strict accordance with the installment payment
schedule; (d) in strict accordance with any curtailment schedule for such
Collateral; and (e) when otherwise required under the terms of any financing
program agreed to in writing by the parties. The PAS, SPP and curtailment terms
are set forth in the Transaction Statement. If Dealer is required to make
immediate payment to CDF of any past due obligation discovered during any
Collateral review, or at any other time, CDF's acceptance of such payment shall
not be construed to have waived or amended the terms of its financing program.
Dealer will send all payments to CDF's branch office(s) responsible for Dealer's
account. CDF may apply: (i) payments to reduce finance charges first and then
principal, regardless of Dealer's instructions; and (ii) principal payments to
the oldest (earliest) invoice for Collateral financed by CDF, but, in any event,
all principal payments will first be applied to such Collateral which is sold,
lost, stolen, damaged, rented, leased, or otherwise disposed of or unaccounted
for. Any third party discount, rebate, bonus or credit granted to Dealer for any
Collateral will not reduce the debt Dealer owes CDF until CDF has received
payment therefor in cash. Dealer will: (1) pay CDF even if any Collateral is
defective or fails to conform to any warranties extended by any third party; (2)
not assert against CDF any claim or defense Dealer has against any third party;
and (3) indemnify and hold CDF harmless against all claims and defenses asserted
by any buyer of the Collateral relating to the condition of, or any
representations regarding any of the Collateral. Dealer waives all rights of
offset Dealer may have against CDF. Any payment hereunder which would otherwise
be due on a day which is not a Business Day, shall be due on the next succeeding
Business Day, with such extension of time included in any calculation of
applicable finance charges. A "Business Day" shall mean any day the Federal
Reserve Bank of Chicago is open for the transaction of business.

 

10.

Calculation of Charges. Dealer will pay finance charges to CDF on the
outstanding principal debt which Dealer owes CDF for each item of Collateral
financed by CDF at the rate(s) shown on the Transaction Statement for such
Collateral, unless Dealer objects thereto as provided in Section 2. CDF will
calculate such finance charges by multiplying the Daily Charge by the actual
number of days in the applicable billing period. Such finance charges will
accrue from the invoice date of the Collateral identified on such Transaction
Statement until CDF is paid in full in accordance with CDF's payment recognition
policy, and CDF applies such payment to Dealer's principal debt as provided in
this Agreement. The "Daily Charge" is the Daily Rate multiplied by the Average
Daily Balance. The "Daily Rate" is the annual rate shown on the Transaction
Statement divided by 360, or the monthly rate shown on the Transaction Statement
divided by 30. The "Average Daily Balance" equals: (i) the sum of the
outstanding principal debt owed CDF on each day of a billing period for each
item of Collateral identified on a Transaction Statement, divided by (ii) the
actual number of days in such billing period. Dealer will pay CDF $25 (or such
other amount as may be communicated pursuant to Section 11(b) below) for each
check returned unpaid for insufficient funds (an "NSF check") (such payment
repays CDF's estimated administrative costs; it does not waive the default
caused by the NSF check). The annual percentage rate of the finance charges for
any item of Collateral financed by CDF will be calculated from the invoice date
of such Collateral, regardless of any period for which a third party pays a
finance charge subsidy. CDF intends to strictly conform to the usury laws
governing

 

3

 


--------------------------------------------------------------------------------



 

this Agreement. Regardless of any provision contained herein, in any Transaction
Statement, or in any other document, CDF shall never be deemed to have
contracted for, charged or be entitled to receive, collect or apply as interest,
any amount in excess of the maximum amount allowed by applicable law. If CDF
ever receives any amount which, if considered to be interest, would exceed the
maximum amount permitted by law, CDF will apply such excess amount to the
reduction of the unpaid principal balance which Dealer owes, and then will pay
any remaining excess to Dealer. In determining whether the interest paid or
payable exceeds the highest lawful rate, Dealer and CDF shall, to the maximum
extent permitted under applicable law: (A) characterize any non-principal
payment (other than payments which are expressly designated as interest payments
hereunder) as an expense or fee rather than as interest; (B) exclude voluntary
pre-payments and the effect thereof; and (C) spread the total amount of interest
throughout the entire term of this Agreement so that the interest rate is
uniform throughout such term. CDF will recognize and credit payments made by
check, ACH, federal wire, or other means, according to its payment recognition
policies from time to time in effect, or as otherwise agreed. Information
regarding CDF payment recognition policies is available from Dealer's CDF
representative, the CDF website, or will be communicated pursuant to Section
11(b) below.

 

11.

Billing Statement/Fees. CDF will send Dealer a monthly billing statement
identifying all charges due on Dealer's account with CDF. The interest and fee
charges specified on each billing statement will be: (i) due and payable in full
immediately on receipt; and (ii) an account stated, unless CDF receives Dealer's
written objection thereto within fifteen (15) days after it is mailed to Dealer.
If CDF does not receive, by the 25th day of any given month, payment of all
charges accrued to Dealer's account with CDF during the immediately preceding
month, Dealer will (to the extent allowed by law) pay CDF a late fee equal to
the greater of $5 or 5% of the amount of such finance charges (payment of such
fee does not waive the default caused by the late payment). CDF may adjust the
billing statement at any time to conform to applicable law and this Agreement.

 

12.

Default. Dealer will be in default under this Agreement if: (a) Dealer breaches
any terms in this Agreement, or in any other agreement between CDF and Dealer
and such breach is not cured within five (5) Business Days from the date of
notice of breach from CDF, it being understood that no such cure period will be
available for a breach of Dealer’s financial covenants, a breach under
subsection 12(b) or any other subsentence of this Section 12 for which no
express cure period is provided; (b) Dealer fails to pay any debt to CDF when
due and payable hereunder or under any other agreement between CDF and Dealer;
(c) any guarantor of Dealer's debts to CDF ("Guarantor") notifies CDF of its
intent to terminate, or terminates, its guaranty, or otherwise breaches any
terms contained in any guaranty or other agreement between the Guarantor and
CDF; (d) any representation, statement, report or certificate which Dealer or
any Guarantor makes or delivers to CDF is not accurate in any material respect
when made; (e) Dealer abandons any Collateral; (f) Dealer or any Guarantor is or
becomes in default in the payment of any debt in excess of $250,000.00 owed to
any third party, after expiration of any applicable cure period, or Dealer is or
becomes in default under any loan agreement having a principal amount
outstanding in excess of $250,000.00, after expiration of any applicable cure
period; (g) an attachment, sale or seizure issues or is executed against any
Collateral of Dealer or of any Guarantor; (h) the undersigned, any general
partner, or any member of a limited liability company ("Member") dies while
Dealer's business is operated as a sole proprietorship, partnership, or limited
liability company respectively; (i) Dealer or any Guarantor ceases existence as
a corporation, partnership, limited liability company or trust, as applicable,
or ceases or suspends business; (j) Dealer, any Guarantor or any Member, as
applicable, makes a general assignment for the benefit of creditors; (k) Dealer
or any Guarantor, becomes insolvent or voluntarily or involuntarily becomes
subject to the Federal Bankruptcy Code, any state insolvency law or any similar
law as a result of which the related proceedings, if an involuntary proceeding,
remain undismissed, undischarged or unbonded for a period of 60 days from the
commencement thereof or which results in the entry of an order for relief which
shall not have been vacated, discharged, stayed, or bonded pending appeal within
60 days of the entry thereof (it being understood that CDF will not be obligated
to make any advances under the Agreement during said 60 day period); (l) any
receiver is appointed for all or substantially all of the assets of Dealer or
Guarantor; (m) Dealer loses, or is in default of, any franchise, license or
right to deal in any Collateral which CDF finances which would have a Material
Adverse Effect; (n) Dealer or any Guarantor misrepresents Dealer's or such
Guarantor's financial condition or organizational structure; or (o) CDF
determines in good faith that it is insecure with respect to any of the
Collateral or the payment of Dealer's obligation to CDF and such insecurity is
not cured within five (5) Business Days of such notice of insecurity from CDF.

 

13.

Rights of CDF Upon Default. In the event of a default which is continuing:

(a)

CDF may at any time do any one or more of the following: declare all or any part
of the debt Dealer owes CDF immediately due and payable, together with all costs
and expenses of CDF's collection activity,

 

4

 


--------------------------------------------------------------------------------



 

including all reasonable attorneys' fees; exercise any rights under applicable
law; and/or cease extending any additional credit to Dealer which shall not be
construed to limit the discretionary nature of this credit facility.

(b)

Dealer will segregate and keep the Collateral in trust for CDF, and will not
dispose of or use any Collateral, nor further encumber any Collateral.

(c)

Upon CDF's demand, Dealer will immediately deliver the Collateral to CDF at a
place specified by CDF, together with all related documents; or CDF may, without
notice or demand to Dealer, take immediate possession of the Collateral together
with all related documents.

(d)

CDF may, without notice, apply a default finance charge to Dealer's outstanding
principal indebtedness equal to the default rate specified in Dealer's financing
program with CDF, if any, or if there is none so specified, at the lesser of 3%
per annum above the rate in effect immediately prior to the default, or the
highest lawful contract rate of interest permitted under applicable law.

 

All of CDF's rights and remedies are cumulative. CDF's failure to exercise any
of its rights or remedies hereunder will not waive any of CDF's rights or
remedies as to any past, current or future default.

 

14.

Sale of Collateral. If CDF conducts a sale of any Collateral by requesting bids
from ten (10) or more dealers or distributors in that type of Collateral, or
pursuant to any internet auction or sale posting on a third party auction sale
site, any sale by CDF of such Collateral in bulk or in parcels within one
hundred twenty (120) days of: (a) CDF's taking possession and control of such
Collateral; or (b) when CDF is otherwise authorized to sell such Collateral;
whichever occurs last, to the bidder submitting the highest cash bid therefor,
is a commercially reasonable sale of such Collateral under the Uniform
Commercial Code. Dealer agrees that the purchase of any Collateral by a Vendor,
as provided in any agreement between CDF and the Vendor, is a commercially
reasonable disposition and private sale of such Collateral under the Uniform
Commercial Code, and no request for bids shall be required. Dealer further
agrees that ten (10) or more days prior written notice will be commercially
reasonable notice of any public or private sale (including any sale to a
Vendor). Dealer irrevocably waives any requirement that CDF retain possession
and not dispose of any Collateral until after an arbitration hearing,
arbitration award, confirmation, trial or final judgment. If CDF disposes of any
Collateral other than as herein contemplated, the laws of the state governing
this Agreement will determine the commercial reasonableness of such disposition.
Dealer and CDF irrevocably waive all rights to claim punitive and/or exemplary
damages.

 

15.

Power of Attorney. Upon a default which is continuing, Dealer grants CDF an
irrevocable power of attorney to: execute or endorse on Dealer's behalf any
checks, financing statements, instruments, and Certificates of Title and
Statements of Origin pertaining to the Collateral, to the extent consistent with
the terms of this Agreement; and initiate and resolve any insurance claim
pertaining to the Collateral. Dealer grants CDF an irrevocable power of attorney
exercisable any time to supply any omitted information and correct errors in any
documents between CDF and Dealer, and to do anything to protect and preserve the
Collateral and CDF’s rights and interest therein.

 

16.

Information. CDF may provide to any third party any credit, financial or other
information on Dealer that CDF may at any time possess. CDF may obtain from any
Vendor any credit, financial or other information regarding Dealer that such
Vendor may at any time possess.

 

17.

Termination. Either party may terminate this Agreement at any time by written
notice received by the other party. If CDF terminates this Agreement, Dealer
agrees that if Dealer is not in default hereunder, sixty (60) days prior notice
of termination is reasonable and sufficient (although this provision shall not
be construed to mean that shorter periods may not, in particular circumstances,
also be reasonable and sufficient). Dealer will be obligated to CDF for CDF's
advances or commitments made before the effective termination date of this
Agreement. CDF will retain all of its rights, interests and remedies hereunder
until Dealer has paid CDF in full. All waivers, and the agreement to arbitrate,
set forth in this Agreement will survive any termination of this Agreement.

 

18.

Binding Effect. Dealer cannot assign its interest in this Agreement without
CDF's prior written consent. CDF may assign or participate CDF's interest, in
whole or in part, without Dealer's consent. This Agreement will protect and bind
CDF's and Dealer's respective heirs, representatives, successors and assigns.

 

19.

Notices. Except as otherwise stated herein, all notices, arbitration claims,
responses, requests and documents (other than Transaction Statements and billing
statements) will be sufficiently given or served upon receipt thereof if mailed
or delivered: (a) to Dealer at Dealer's chief executive office specified above;
and (b) to CDF at 5595

 

5

 


--------------------------------------------------------------------------------



 

Trillium Boulevard, Hoffman Estates, Illinois 60192, Attention: General Counsel,
or such other address as the parties may hereafter specify in writing.

 

20.

NO ORAL AGREEMENTS. ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT
OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR
RENEW SUCH DEBTS ARE NOT ENFORCEABLE. TO PROTECT DEALER AND CDF FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ALL AGREEMENTS COVERING SUCH MATTERS ARE
CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
AGREEMENT BETWEEN THE PARTIES, EXCEPT AS SPECIFICALLY PROVIDED HEREIN OR AS THE
PARTIES MAY LATER AGREE IN WRITING TO MODIFY IT. THERE ARE NO UNWRITTEN
AGREEMENTS BETWEEN THE PARTIES.

 

21.

Severability. If any provision of this Agreement or its application is invalid
or unenforceable, the remainder of this Agreement will not be impaired or
affected and will remain binding and enforceable.

 

22.

Supplement. If Dealer and CDF have previously executed other agreements
pertaining to all or any part of the Collateral, this Agreement will supplement
such agreement, and this Agreement will neither be deemed a novation nor a
termination of such agreement, nor will execution of this Agreement be deemed a
satisfaction of any obligation secured by such agreement.

 

23.

Receipt of Agreement. Dealer acknowledges that it has received a true and
complete copy of this Agreement. Dealer has read and understood this Agreement.
Notwithstanding anything herein to the contrary, CDF may rely on any facsimile
copy, electronic data transmission, or electronic data storage of: this
Agreement, any Transaction Statement, billing statement, financing statement,
authorization to pre-file financing statements, invoice from a Vendor, financial
statements or other reports, which will be deemed an original, and the best
evidence thereof for all purposes.

 

24.

Miscellaneous. Time is of the essence regarding Dealer's performance of its
obligations to CDF. Dealer's liability to CDF is direct and unconditional and
will not be affected by the release or nonperfection of any security interest
granted hereunder. CDF may refrain from or postpone enforcement of this
Agreement or any other agreements between CDF and Dealer without prejudice, and
the failure to strictly enforce these agreements will not create a course of
dealing which waives, amends or modifies such agreements. The express terms of
this Agreement will not be modified by any course of dealing, usage of trade, or
custom of trade which may deviate from the terms hereof. If Dealer fails to pay
any taxes, fees or other obligations which may impair CDF's interest in the
Collateral, or fails to keep the Collateral insured, CDF may, but shall not be
required to, pay such amounts. Such paid amounts will be: (a) an additional debt
which Dealer owes to CDF, which shall be subject to finance charges as provided
herein; and (b) due and payable immediately in full. Dealer will pay all of
CDF's reasonable attorneys' fees and expenses which CDF incurs in enforcing
CDF's rights hereunder. The Section titles used herein are for convenience only,
and do not define or limit the contents of any Section.

 

25.

BINDING ARBITRATION.

 

25.1

Arbitrable Claims. Except as otherwise specified below, all actions, disputes,
claims and controversies under common law, statutory law or in equity of any
type or nature whatsoever, whether arising before or after the date of this
Agreement, and whether directly or indirectly relating to: (a) this Agreement
and/or any amendments and addenda hereto, or the breach, invalidity or
termination hereof; (b) any previous or subsequent agreement between CDF and
Dealer; (c) any act committed by CDF or by any parent company, subsidiary or
affiliated company of CDF (the "CDF Companies"), or by any employee, agent,
officer or director of a CDF Company whether or not arising within the scope and
course of employment or other contractual representation of the CDF Companies
provided that such act arises under a relationship, transaction or dealing
between CDF and Dealer; and/or (d) any other relationship, transaction or
dealing between CDF and Dealer (collectively the "Disputes"), will be subject to
and resolved by binding arbitration. Notwithstanding the foregoing, the parties
agree that either party may pursue claims against the other that do not exceed
Fifteen Thousand Dollars ($15,000) in the aggregate in a court of competent
jurisdiction. Service of arbitration claims shall be acceptable if made by U.S.
mail or overnight delivery to the address for the party described herein.

25.2

Administrative Body. All arbitration hereunder will be conducted in accordance
with the Commercial Arbitration Rules of: The American Arbitration Association
("AAA"). The arbitration rules are found at

 

6

 

 


--------------------------------------------------------------------------------



 

www.adr.org for AAA. AAA claims may be filed in any AAA office. All
arbitrator(s) selected will be attorneys with at least five (5) years secured
transactions experience. A panel of three arbitrators shall hear all claims
exceeding One Million Dollars ($1,000,000), exclusive of interest, costs and
attorneys’ fees. The arbitrator(s) will decide if any inconsistency exists
between the rules of the applicable arbitral forum and the arbitration
provisions contained herein. If such inconsistency exists, the arbitration
provisions contained herein will control and supersede such rules. The
arbitrator shall follow the terms of this agreement and the applicable law,
including without limitation, the attorney-client privilege and the attorney
workproduct doctrine.

25.3

Hearings. Each party hereby consents to a documentary hearing for all
arbitration claims, by submitting the dispute to the arbitrator(s) by written
briefs and affidavits, along with relevant documents. However, arbitration
claims will be submitted by way of an oral hearing if any party requests an oral
hearing within thirty (30) days after service of the claim, and that party
remits the appropriate amount for AAA’s fees and arbitrator compensation within
ten (10) days of the designated arbitration association’s statement for payment
of all fees and arbitrator compensation relating to the oral hearing. Each party
agrees that failure to timely pay all fees and arbitrator compensation billed to
the party requesting the oral hearing will be deemed such party’s consent to
submitting the Dispute to the arbitrator on documents and such party’s waiver of
its request for an oral hearing. The site of all oral arbitration hearings will
be in the Division of the Federal Judicial District in which the designated
arbitration association maintains a regional office that is closest to Dealer.

25.4

Discovery. Discovery permitted in any arbitration proceeding commenced hereunder
is limited as follows. No later than forty (40) days after the filing and
service of a claim for arbitration, the parties in contested cases will exchange
detailed statements setting forth the facts supporting the claim(s) and all
defenses to be raised during the arbitration, and a list of all exhibits and
witnesses. No later than twenty-one (21) days prior to the oral arbitration
hearing, the parties will exchange a final list of all exhibits and all
witnesses, including any designation of any expert witness(es) together with a
summary of their testimony; a copy of all documents and a detailed description
of any property to be introduced at the hearing. Under no circumstances will the
use of interrogatories, requests for admission, requests for the production of
documents or the taking of depositions be permitted. However, in the event of
the designation of any expert witness(es), the following will occur: (a) all
information and documents relied upon by the expert witness(es) will be
delivered to the opposing party; (b) the opposing party will be permitted to
depose the expert witness(es); (c) the opposing party will be permitted to
designate rebuttal expert witness(es); and (d) the arbitration hearing will be
continued to the earliest possible date that enables the foregoing limited
discovery to be accomplished.

25.5

Exemplary or Punitive Damages. The arbitrator(s) will not have the authority to
award exemplary or punitive damages.

25.6

Confidentiality of Awards. All arbitration proceedings, including testimony or
evidence at hearings, will be kept confidential, although any award or order
rendered by the arbitrator(s) pursuant to the terms of this Agreement may be
confirmed as a judgment or order in any state or federal court of competent
jurisdiction within the federal judicial district which includes the residence
of the party against whom such award or order was entered. This Agreement
concerns transactions involving commerce among the several states. The Federal
Arbitration Act, Title 9 U.S.C. Sections 1 et seq., as amended ("FAA") will
govern all arbitration(s) and confirmation proceedings hereunder.

25.7

Prejudgment and Provisional Remedies. Nothing herein will be construed to
prevent CDF's or Dealer's use of bankruptcy, receivership, injunction,
repossession, replevin, claim and delivery, sequestration, seizure, attachment,
foreclosure, and/or any other prejudgment or provisional action or remedy
relating to any Collateral for any current or future debt owed by either party
to the other. Any such action or remedy will not waive CDF's or Dealer's right
to compel arbitration of any Dispute.

25.8

Attorneys' Fees. If either Dealer or CDF brings any other action for judicial
relief with respect to any Dispute (other than those set forth in Sections 25.1
or 25.7), the party bringing such action will be liable for and immediately pay
all of the other party's reasonable costs and expenses (including reasonable
attorneys' fees) incurred to stay or dismiss such action and remove or refer
such Dispute to arbitration. If either Dealer or CDF brings or appeals an action
to vacate or modify an arbitration award and such party does not prevail, such
party will pay all reasonable costs and expenses, including reasonable
attorneys' fees, incurred by the other party in defending such action.
Additionally, if either party sues the other or institutes any arbitration claim
or counterclaim against the other, the losing party will pay all reasonable
costs and expenses (including reasonable attorneys' fees) incurred by the
prevailing party in the course of bringing or defending such action or
proceeding, as the case may be.

25.9

Limitations. Any arbitration proceeding must be instituted: (a) with respect to
any Dispute for the collection of any debt owed by either party to the other,
within two (2) years after the date the last payment by or on

 

7

 

 


--------------------------------------------------------------------------------



 

behalf of the payor was received and applied in respect of such debt by the
payee; and (b) with respect to any other Dispute, within two (2) years after the
date the incident giving rise thereto occurred, whether or not any damage was
sustained or capable of ascertainment or either party knew of such incident.
Failure to institute an arbitration proceeding within such period will
constitute an absolute bar and waiver to the institution of any proceeding,
whether arbitration or a court proceeding, with respect to such Dispute.
Notwithstanding the foregoing, this limitations provision will be suspended
temporarily, as of the date any of the following events occur, and will not
resume until the date following the date either party is no longer subject to,
(i) bankruptcy; (ii) receivership; (iii) any proceeding regarding an assignment
for the benefit of creditors; or (iv) any legal proceeding, civil or criminal,
which prohibits either party from foreclosing any interest it might have in the
collateral of the other party.

25.10

Survival After Termination. The agreement to arbitrate will survive the
termination of this Agreement.

 

26.

Joint and Several Obligations. Each Dealer is jointly and severally liable with
the other Dealer for the obligations of the other Dealer hereunder. Each Dealer
is obligated and responsible for the performance of the other Dealer under this
Agreement, and a default by any Dealer shall be a default by such other Dealer.
Each Dealer waives: (a) any right of contribution from the other Dealer until
all of the obligations have been paid in full; (b) any right to require CDF to
institute any action or suit or to exhaust CDF's rights and remedies against any
Collateral or any Dealer before proceeding against such Dealer; and (c) any
obligation of CDF to marshal any assets in favor of any Dealer.

 

27.

INVALIDITY/UNENFORCEABILITY OF BINDING ARBITRATION. IF THIS AGREEMENT IS FOUND
TO BE NOT SUBJECT TO ARBITRATION, ANY LEGAL PROCEEDING WITH RESPECT TO ANY
DISPUTE WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE WITHOUT A
JURY. DEALER AND CDF WAIVE ANY RIGHT TO A JURY TRIAL IN ANY SUCH PROCEEDING.

 

28.

Governing Law. This Agreement and all other agreements between Dealer and CDF
have been substantially negotiated, and will be substantially performed, in the
state of Illinois. Accordingly, all Disputes will be governed by, and construed
in accordance with, the laws of such state, except to the extent inconsistent
with the provisions of the FAA which shall govern all arbitration proceedings
hereunder.

 

THIS CONTRACT CONTAINS BINDING ARBITRATION, JURY WAIVER AND PUNITIVE DAMAGE
WAIVER PROVISIONS.

 

This Agreement is dated this _______ day of ____________, 2005.

             

 

 

EMTEC, INC.

 

 

 

ATTEST:

 

 

 

 

 

____________________________________

 

By:       _________________________________

Sam Bhatt, Secretary

 

Dinesh Desai
             Chairman

 

 

 

 

 

 

Westwood Computer Corporation

 

 

 

ATTEST:

 

 

 

 

 

____________________________________

 

By:       _________________________________

Thomas Duda, Secretary

 

Keith Grabel
             President

 

 

 

 

 

 

 

 

GE COMMERCIAL DISTRIBUTION

FINANCE CORPORATION

 

 

 

 

 

 

 

 

By:       _________________________________

 

 

David Mintert

 

 

Vice President of Operations

 

 

 

8

 

 


--------------------------------------------------------------------------------



 

SECRETARY'S CERTIFICATE OF RESOLUTION

 

I certify that I am the Secretary of the corporation named below, and that the
following completely and accurately sets forth certain resolutions of the Board
of Directors of the corporation adopted at a special meeting thereof held on due
notice (and with shareholder approval, if required by law), at which meeting
there was present a quorum authorized to transact the business described below,
and that the proceedings of the meeting were in accordance with the certificate
of incorporation, charter and by-laws of the corporation, and that they have not
been revoked, annulled or amended in any manner whatsoever.

 

Upon motion duly made and seconded, the following resolution was unanimously
adopted after full discussion:

 

"RESOLVED, That the several officers, directors, and agents of this corporation,
or any one or more of them, are hereby authorized and empowered on behalf of
this corporation: to obtain financing from GE Commercial Distribution Finance
Corporation ("CDF") in such amounts and on such terms as such officers,
directors or agents deem proper; to enter into financing, security, pledge and
other agreements with CDF relating to the terms upon which such financing may be
obtained and security and/or other credit support is to be furnished by this
corporation therefor; from time to time to supplement or amend any such
agreements; and from time to time to pledge, assign, mortgage, grant security
interests, and otherwise transfer, to CDF as collateral security for any
obligations of this corporation to CDF, whenever and however arising, any assets
of this corporation, whether now owned or hereafter acquired; the Board of
Directors hereby ratifying, approving and confirming all that any of said
officers, directors or agents have done or may do with respect to the
foregoing."

 

IN WITNESS WHEREOF, I have executed and affixed the seal of the corporation on
the date stated below.

 

Dated: _______________________, 2005

__________________________________________

 

Sam Bhatt, Secretary

 

 

 

EMTEC, INC.

 

(SEAL)



 

9

 

 


--------------------------------------------------------------------------------



 

 

SECRETARY'S CERTIFICATE OF RESOLUTION

 

I certify that I am the Secretary of the corporation named below, and that the
following completely and accurately sets forth certain resolutions of the Board
of Directors of the corporation adopted at a special meeting thereof held on due
notice (and with shareholder approval, if required by law), at which meeting
there was present a quorum authorized to transact the business described below,
and that the proceedings of the meeting were in accordance with the certificate
of incorporation, charter and by-laws of the corporation, and that they have not
been revoked, annulled or amended in any manner whatsoever.

 

Upon motion duly made and seconded, the following resolution was unanimously
adopted after full discussion:

 

"RESOLVED, That the several officers, directors, and agents of this corporation,
or any one or more of them, are hereby authorized and empowered on behalf of
this corporation: to obtain financing from GE Commercial Distribution Finance
Corporation ("CDF") in such amounts and on such terms as such officers,
directors or agents deem proper; to enter into financing, security, pledge and
other agreements with CDF relating to the terms upon which such financing may be
obtained and security and/or other credit support is to be furnished by this
corporation therefor; from time to time to supplement or amend any such
agreements; and from time to time to pledge, assign, mortgage, grant security
interests, and otherwise transfer, to CDF as collateral security for any
obligations of this corporation to CDF, whenever and however arising, any assets
of this corporation, whether now owned or hereafter acquired; the Board of
Directors hereby ratifying, approving and confirming all that any of said
officers, directors or agents have done or may do with respect to the
foregoing."

 

IN WITNESS WHEREOF, I have executed and affixed the seal of the corporation on
the date stated below.

 

Dated: _______________________, 2005

__________________________________________

 

Thomas Duda, Secretary

 

 

 

 

Westwood Computer Corporation

(SEAL)

 

 

 

 

10

 

 

 

--------------------------------------------------------------------------------